385 So. 2d 1171 (1980)
Harold Edward STALLINS, Appellant,
v.
STATE of Florida, Appellee.
No. 80-378.
District Court of Appeal of Florida, Second District.
July 16, 1980.
Jack O. Johnson, Public Defender, and P. Douglas Brinkmeyer, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Michael A. Palecki, Asst. Atty. Gen., Tampa, for appellee.
*1172 PER CURIAM.
The State filed an information against Harold Stallins, a juvenile, pursuant to Section 39.04(2)(e)4, Florida Statutes (1979). Stallins contends that the trial court committed reversible error in not sentencing him pursuant to Section 39.111(6)(c)1-6, Florida Statutes (1979).
Section 39.111(6), Florida Statutes (1979), requires that a trial court, when imposing adult sanctions on a juvenile, make findings of fact and evaluate the juvenile based on the criteria in Section 39.111(6)(c), Florida Statutes (1979). The record here reveals that Stallins was not sentenced in conformance with that statute.
There being no merit to the other point raised on appeal, we affirm the judgment of the trial court but vacate the sentence. The case is remanded for resentencing pursuant to Section 39.111(6). State v. Cain, 381 So. 2d 1361 (Fla. 1980).
GRIMES, Acting C.J., and RYDER and CAMPBELL, JJ., concur.